Case: 17-50609      Document: 00514282680         Page: 1    Date Filed: 12/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 17-50609                                   FILED
                                  Summary Calendar                         December 21, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
KIMBLEY DENISE HILL,

                                                 Plaintiff - Appellant

v.

CITY OF AUSTIN PUBLIC WORKS;                            CITY     OF     AUSTIN            LAW
DEPARTMENT; STEPHANIE S. HAWKINS,

                                                 Defendants - Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CV-490


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Kimbley Denise Hill appeals the district court’s dismissal of her civil
lawsuit against the City of Austin Public Works, City of Austin Law
Department, and Stephanie S. Hawkins. Plaintiff alleges, inter alia, that she
was sexually harassed during her employment with the City of Austin Public
Works and then wrongfully terminated in 2007 after she reported the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-50609      Document: 00514282680         Page: 2     Date Filed: 12/21/2017


                                      No. 17-50609

harassment to the human resources department. As the district court noted,
however, Hill was barred by an order dated February 28, 2008, from filing any
future civil actions in the Western District of Texas without first obtaining
leave from the district court. Because Hill did not obtain leave of court before
commencing the instant action, the magistrate judge ordered that her motions
to proceed in forma pauperis, to appoint counsel, and for judgment be stricken.
Hill thereafter filed a motion to recuse the magistrate judge, which the district
court also ordered stricken. The district court dismissed Hill’s action and
issued a final judgment closing her case.
       On appeal, Hill does not challenge the basis for the district court’s
dismissal of her action. Instead, she reasserts the allegations upon which her
original civil rights action, filed in 2008, was based.
       The dismissal of a suit for failure to comply with an earlier sanction order
is reviewed for abuse of discretion. 1 Because Hill fails to present any argument
showing an ability to pursue a nonfrivolous and arguable legal claim for relief,
her appeal does not present a legal issue arguable on its merits and is
frivolous. 2
       APPEAL DISMISSED. 3




       1 See Gelabert v. Lynaugh, 894 F.2d 746, 747-48 (5th Cir. 1990).
       2 See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
       3 5TH CIR. R. 42.2.




                                             2